Decree affirmed. This is an appeal from a decree of the Superior Court dismissing the claimant’s claim for compensation. The decree was based upon a decision by the single member which was affirmed by the reviewing board. The single member found that the claimant, a registered nurse, was specifically called by a patient to render private duty or special nursing care to that patient in the insured hospital and that the claimant was paid directly by the patient and not by the hospital. The claimant sustained a back injury while rendering nursing service to that patient. The claimant had worked as a private duty nurse at the insured hospital for about five years. At times she secured her jobs through the State nurses directory and at other *767times by calling the insured hospital. Her rate of pay was in keeping with rates set by the Massachusetts State Nursing Association schedule and she was paid for her services directly by the patient at such times as were mutually convenient. The single member also found that although the claimant was subject to “regulations for the orderly governance of the hospital,” she had no contract of employment with, and was not an employee of, the insured hospital. The claimant’s claim for compensation was dismissed. The standard of review has been stated by us in many of our decisions. Hachadourian’s Case, 340 Mass. 81, 85. Thayer’s Case, ante, 36, 39. The record shows extensive support for the findings.
William A. Cotter, Jr. (Joseph K. Kelley with him) for the claimant
Francis F. Foley for the insurer.